            Case 2:20-cv-01220-RAJ-MLP Document 14 Filed 03/04/21 Page 1 of 2




 1

 2

 3

 4

 5
                                UNITED STATES DISTRICT COURT
 6                             WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 7

 8   KATHERINE HONOR RICH,

 9                              Plaintiff,                 Case No. C20-1220-RAJ-MLP

10          v.                                             ORDER TO SHOW CAUSE

11   EXECUTIVE OFFICE OF
     IMMIGRATION REVIEW,
12
                                Defendant.
13

14          On August 12, 2020, Plaintiff Katherine Rich (“Plaintiff”), an attorney proceeding pro se,

15   filed a complaint in this action seeking immigration documents from a Freedom of Information

16   Act (“FOIA”) request concerning copies of her client O.L.R.’s, and his wife F.D.J.R.A.’s,

17   records from their consolidated removal proceedings. (Dkt. # 1 at 1, 5.) On September 24, 2020,

18   Plaintiff received the requested immigration records from Defendant. (Dkt. # 5 at 3.)

19          On October 19, 2020, Plaintiff filed a Motion for Attorney’s Fees (“Plaintiff’s Motion”)

20   on the basis that Plaintiff substantially prevailed in her FOIA request. (Dkt. # 5.) On January 6,

21   2021, this Court denied Plaintiff’s Motion and determined she was not entitled to recover her

22   attorney’s fees under FOIA. (Dkt. # 12.)

23          On February 11, 2021, this Court directed the parties to file a joint status update by




     ORDER TO SHOW CAUSE - 1
            Case 2:20-cv-01220-RAJ-MLP Document 14 Filed 03/04/21 Page 2 of 2




 1   February 22, 2021, concerning whether there are any other pending issues to address in this

 2   matter because Defendant had produced the requested FOIA records sought in Plaintiff’s

 3   Complaint. (Dkt. # 13 at 2.) To date, neither party has filed an update with the Court.

 4           It is within the inherent power and discretion of the court to dismiss a civil case for lack

 5   of prosecution. Fed. R. Civ. P. 41(b); see McKeever v. Block, 932 F.2d 795, 797 (9th Cir. 1991)

 6   (failure to prosecute must be unreasonable in order to support dismissal); Ash v. Cvetkov, 739

 7   F.2d 493, 496 (9th Cir. 1984). The Court weighs five factors to determine if involuntary

 8   dismissal for lack of prosecution is proper. Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir.

 9   2002) (citing Ferdik v. Bonzelet, 963 F.2d 1258, 1260-61 (9th Cir. 1992)). Specifically, the Court

10   considers: (1) the public’s interest in expeditious resolution of litigation; (2) the court’s need to

11   manage its docket; (3) the risk of prejudice to the defendant; (4) the public policy favoring

12   disposition of cases on their merits; and (5) the availability of less drastic alternatives. Id.

13   Dismissal is proper where at least four factors support dismissal or where at least three factors

14   “strongly” support dismissal. Beck v. Pike, 2017 WL 530354, at *5 (W.D. Wash. Feb. 9, 2017)

15   (quoting Hernandez v. City of El Monte, 138 F.3d 393, 399 (9th Cir. 1998)).

16           Accordingly, Plaintiff is ORDERED to show cause by March 12, 2021, why the Court

17   should not dismiss the complaint in this matter for failure to prosecute. Absent a timely response

18   to this Order, this action will be dismissed without prejudice. The Clerk is directed to send copies

19   of this Order to the parties and to the Honorable Richard A. Jones.

20           Dated this 4th day of March, 2021.


                                                             A
21

22                                                           MICHELLE L. PETERSON
                                                             United States Magistrate Judge
23




     ORDER TO SHOW CAUSE - 2
